PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/600,210
Filing Date: 19 May 2017
Appellant(s): LI et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-10, 12-13, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotter (U.S. Patent 4,920,098), Kley, (WO 2014/090842) of record and in view of Leighton (WO 2012/037328 now U.S. Patent 9,415,035) of record.

	Cotter teaches a method is provided for individuals under treatment for or at risk of atherosclerotic, vascular, cardiovascular, and/or thrombotic disease by administering a composition which comprises a protein source; a carbohydrate source; and at least one lipid selected from the group consisting of: gamma-linolenic acid; eicosapentaenoic acid; docosahexaenoic acid; sterodonic acid; and linolenic acid (abstract).  Cotter teaches that there have been many attempts to formulate nutritional support for patients at risk for or exhibiting atherosclerotic, vascular, cardiovascular, and/or thrombotic disease (column 1, lines 25-28).  Cotter teaches a liquid (oral) nutritional supplements high in nutrient density are desirable (column 1, lines 62-63).  Cotter teaches that preferably, the marine oils include linolenic acid and large amounts of two other members of the omega three family: eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA). These fatty acids are incorporated into cell membranes ; L -Lysine; L-Valine; L-Phenylalanine; L-Histidine; L-Threonine; L -Methionine; L-Tryptophan; L-Alanine; L-Proline; L-Serine; L-Tyrosine. An example of an amino acid solution formulation that will function satisfactorily is TRAVASOL.RTM. marketed by Travenol Laboratories, Deerfield, Ill. Of course, depending upon requirements not all of the amino acids must be included in the solution. Of course, other nutrients such as, for example, biologically available sources of taurine and cysteine can be added. Most preferably the ratio is approximately 1:1. (Column 3, lines 40 bridging column 4, lines 1-18).  Cotter teaches that medium chain fatty acids preferable in the present invention are those that are 6 to 10 carbons in length. These medium chain fatty acids are a superior energy source for the cardiac muscle cells. The fatty acids can be provided to patients as free fatty acids, mono-, di- or triglycerides. Medium chain fatty acids are chemically unique in that in the absence of cytoplasmic medium chain fatty acyl CoA synthetase they are able to pass through the inner mitochondrial membrane unhindered. Medium chain fatty acyl CoA synthetase does exist in the mitochondria and activates the fatty acids once they have crossed the inner 
	Cotter does not disclose that the subject is a canine.  Cotter does not disclose Vitamin E
Kley teaches there are many different heart diseases in canine, which can have many different and accumulative aetiologies. Canine myxomatous mitral valve disease (MMVD) is the most common cardiac disease in dogs accounting for more than 70% of all canine heart disease (Detweiler DK, 1965; Haggstrom J et al., 2009). Approximately 30% of all dogs that develop MMVD develop mitral regurgitation (MR) and eventually congestive heart failure (CHF). Myxomatous mitral valves are characterized by a disorganization of the structural components of the leaflets and a weakening of the chordae tendineae (CT), which causes the valve to lose its mechanical ability (Grande- 
Leighton teaches that 1% to 10% medium chain triglycerides.   Leighton teaches that a pharmaceutical compositions may contain greater than 2.5 g (e.g., greater than 2.6 g, 2.7 g, 2.8 g, 2.9 g, 3.0 g, 3.1 g, 3.2 g, 3.3 g, 3.4 g, 3.5 g, 3.6 g, 3.7 g, 3.8 g, 3.9 g, 4.0 g, 4.1 g, 4.2 g, 4.3 g, 4.4 g, 4.5 g, 4.6 g, 4.7 g, 4.8 g, 4.9 g, or 5.0 g) combined of EPA and DHA. For example, a single dose of the pharmaceutical composition may contain greater than 2.5 g (e.g., greater than 2.6 g, 2.7 g, 2.8 g, 2.9 g, 3.0 g, 3.1 g, 3.2 g, 3.3 g, 3.4 g, 3.5 g, 3.6 g, 3.7 g, 3.8 g, 3.9 g, 4.0 g, 4.1 g, 4.2 g, 4.3 g, 4.4 g, 4.5 g, 4.6 g, 4.7 g, 4.8 g, 4.9 g, or 5.0 g) combined of EPA and DHA in a volume of at least 5.0 mL (e.g., at least 5.5 mL, 6.0 mL, 6.5 mL, 7.0 mL, 7.5 mL, 8.0 mL, 8.5 mL, 9.0 mL, 9.5 mL, 10.0 mL, 10.5 mL, 11.0 mL, 11.5 mL, 12.0 mL, 12.5 mL, 13.0 mL, 13.5 mL, 14.0 mL, 14.5 mL, or 15.0 mL)(column 21, lines 10-24).  Leighton teaches that the absorption enhancer may be vitamin E at a dose between 13/4 and 134 mg (column 3, lines 22-26).  Leighton teaches the composition is useful in the treatment of cardiovascular diseases (column 27, line 6 and column 34; example 1).
It would have been obvious to one of ordinary skills in the art to administer a nutritional support for individuals (e.g. humans and canine) at risk or under treatment for cardiac diseases (heart) (e.g. myxomatous mitral valve disease) or degenerative mitral valve disease (e.g.myxomatous mitral valve disease) with MCT, DHA, EPA, lysine, 
With regards to a complete and nutritionally balanced pet food, since Cotter teaches a Nutritional support or therapy for individuals at risk or under treatment for atherosclerotic vascular, cardiovascular, and/or thrombotic diseases and Kley discloses that canines suffer from many different heart diseases as well as humans, which can have many different and accumulative aetiologies. Canine myxomatous mitral valve disease (MMVD) is the most common cardiac disease in dogs accounting for more than 70% of all canine heart disease (Detweiler DK, 1965; Haggstrom J et al., 2009). Approximately 30% of all dogs that develop MMVD develop mitral regurgitation (MR) and eventually congestive heart failure (CHF). Myxomatous mitral valves are characterized by a disorganization of the structural components of the leaflets and a weakening of the chordae tendineae (CT), which causes the valve to lose its mechanical ability (Grande- Allen et al., 2003), it would have been obvious that the nutritional supplements would provide a balanced human and pet food suffering from cardiac diseases with a reasonable expectation of success.
With regards to the limitation of ratio of potassium to sodium from about 4:1 to about 1:1, since the cited art is silent to the ratio, it would have been obvious to one of ordinary skills in the art to presume that the potassium to sodium is in a ratio of 1:1, 
	It would have been obvious to administer the nutritional support to the subject for at least a week daily.  One would have been motivated to administer the nutritional support daily for at least a week because it is known that nutritional support is essential for subject with cardiac diseases in order to maintain nutritional support as taught by Cotter with a reasonable expectation of success.
	With regards to detecting mitral valve regurgitation; it is known in the art that approximately 30% of all dogs that develop MMVD develop mitral regurgitation (MR) and eventually congestive heart failure (CHF). Myxomatous mitral valves are characterized by a disorganization of the structural components of the leaflets and a weakening of the chordae tendineae (CT), which causes the valve to lose its mechanical ability (Grande- Allen et al., 2003). MR ensues, the valve continues to deteriorate, the MR increases, and eventually the left atrium and left ventricle undergo eccentric hypertrophy (dilation).  Thus, in developing MR, one of ordinary skills would have recognized that the subject is in need of treatment and nutritional supplement as disclosed by Cotter and Kley with a reasonable expectation of success.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotter (U.S. Patent 4,920,098), Kley, (WO 2014/090842) of record and in view of Leighton (WO 2012/037328 now U.S. Patent 9,415,035) of record as applied to claims 1-6, 8-10, 12-13, 18-22  above, and further in view of Boyle (IIFG DecisionDocuments .
	Cotter, Kley and Leighton as cited above.
	None of the cited art disclose caprylic acid or capric acid nor the dosage.
	Boyle teaches that the dosage of caprylic acid in a dose of 10.8 g/kg and caprid acid at a dose of 10 g/kg (page 5).
	It would have been obvious to employ either caprylic acid or capric acid as the MCT in the dose of 10.8 g/kg and 10 g/kg respectively.  One would have been motivated to employ MCT’s in the dose of 10.8 or 10 g/kg because it is known in the art that MCT are useful in the nutritional supplement and the treatment of cardiac diseases as disclosed by Cotter, Kley and Leighton with a reasonable expectation of success.	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. Furthermore, it is obvious to vary and/or optimize the amount of MCT provided in the composition, according to the guidance provided by Boyle, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 2, 4, 8-9 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kley, (WO 2014/090842) of record.


(2) Response to Argument
Appellant argue several times and varying ways that the primary reference does not teach a therapeutically effective amount of medium chain triglycerides for a companion animal for improving cardiac function nor degenerative mitral valve disease.  This argument has been fully considered but has not been found convincing.  Cotter teaches that preferably, the marine oils include linolenic acid and large amounts of two other members of the omega three family: eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA).  Cotter teaches that medium chain fatty acids preferable in the present invention are those that are 6 to 10 carbons in length. These medium chain fatty acids are a superior energy source for the cardiac muscle cells. The fatty acids can be provided to patients as free fatty acids, mono-, di- or triglycerides. Cotter discloses a method for providing cardiac therapy to an individual in need (abstract, background and claim 1). Cotter teaches a cardiac formulation in Table II and III. And Kley teaches there are many different heart diseases in canine, which can have many different and accumulative aetiologies. Canine myxomatous mitral valve disease (MMVD) is the most common cardiac disease in dogs accounting for more than 70% of all canine heart disease. Kley teaches medium chain triglycerides (table 7).  It would have been obvious to administer medium chain triglycerides to an individual (which would also include canines) for the treatment (e.g. improving) cardiac health.  One would have been motivated to administer medium chain triglycerides to an individual (which would also include canines) for the treatment (e.g. improving) cardiac health because it is known that medium chain triglycerides treat (e.g. improving) cardiac health 

Cotter, at col 8, lines 32-34, teach cardiac formulation of lipids emulsions for injection containing no more than 30% triglycerides. Leighton, US 9,415, 035, at col. 20, lines 64-65, disclose pharmaceutical compositions containing by weigh 1% to 10 % medium chain triglycerides. Leighton, at col. 38, line 11, Example 5, teaches therapeutic formulations containing 17% medium chain triglycerides.
Therefore, taken the cited art together, it would have been obvious to one of ordinary skills in the art to administer therapeutically effective amounts of medium chain triglycerides to canines (e.g. mammals) to treat (e.g. improve) cardiac health with a reasonable expectation of success absence evidence to the contrary.
Appellant argues that Kley does not cure the deficiencies of Cotter. And that Kley is directed to using I f inhibitors. This argument has been fully considered but has not been found convincing.  Kley is employed to demonstrate that canines have cardiac diseases such as Canine myxomatous mitral valve disease (MMVD) is the most common cardiac disease in dogs accounting for more than 70% of all canine heart disease. Kley teaches medium chain triglycerides (table 7). As stated above, since Cotter discloses that medium chain triglycerides is useful in the treatment for or at risk of cardiac diseases in individuals.  And Kley discloses that canines have cardiac diseases.  Since, it is known in the art that individuals (which would include canines, mammals) would benefit from the administration of medium chain triglycerides. Therefore, it would have been obvious to one of ordinary skills in the art that the 
Appellants argue that Leighton provides no guidance to address the instant claims either. This argument has been fully considered but has not been found convincing.  Leighton teaches that 1% to 10% medium chain triglycerides. Leighton teaches the composition is useful in the treatment of cardiovascular diseases. Leighton teaches the treatment of both humans and companion animals (abstract).  Cotter teaches that preferably, the marine oils include linolenic acid and large amounts of two other members of the omega three family: eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA).  Cotter teaches a cardiac formulation in Table II and III. Kley teaches there are many different heart diseases in canine, which can have many different and accumulative aetiologies. Canine myxomatous mitral valve disease (MMVD) is the most common cardiac disease in dogs accounting for more than 70% of all canine heart disease.  Kley teaches medium chain triglycerides (table 7).Taken the cited art as a whole, it would have been obvious to administer medium chain triglycerides to canine to treat (e.g. improve) cardiac health.  One would have been motivated to employ medium chain triglycerides in a concentration of 1%-10% (which overlaps instantly claimed medium chain triglycerides concentrations) or 2.5 g to 5.0 g (which is also encompassed by the instant claimed range of 0.001 g to about 50 g) to treat or improve cardiac health in canines because it would have been obvious to administer medium chain triglycerides to canine to treat (e.g. improve) cardiac health.  One would have been motivated to employ medium chain triglycerides to treat or improve cardiac diseases in canines because it is known in the art that medium chain 
Appellants argue several times and varying ways that none of the cited art disclose the instantly claimed recitation of maintaining or improving cardiac health in a companion animal with a therapeutically effective amount of medium chain triglycerides.  This argument has been fully considered but has not been found convincing.  Cotter teaches that preferably, the marine oils include linolenic acid and large amounts of two other members of the omega three family: eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA).  Cotter teaches that medium chain fatty acids preferable in the present invention are those that are 6 to 10 carbons in length. These medium chain fatty acids are a superior energy source for the cardiac muscle cells. The fatty acids can be provided to patients as free fatty acids, mono-, di- or triglycerides. Cotter discloses a method for providing cardiac therapy to an individual in need (abstract, background and claim 1).  Cotter teaches a cardiac formulation in Table II and III. And Kley teaches there are many different heart diseases in canine, which can have many different and accumulative aetiologies. Canine myxomatous mitral valve disease (MMVD) is the most common cardiac disease in dogs accounting for more than 70% of all canine heart disease. Kley teaches medium chain triglycerides (table 7). Leighton teaches that 1% to 10% medium chain triglycerides. Leighton teaches the composition is useful in the treatment of cardiovascular diseases (column 27, line 6 and column 34; example 1).  Leighton teaches that 1% to 10% medium chain triglycerides. Leighton teaches the composition is useful in the treatment of cardiovascular diseases. Leighton 
 Appellants argue several times that the claimed invention is unexpected over the prior art in view of examples 1 and 2 of the instant specification. This argument has been fully considered but has not been found convincing.  Example 1 discloses that improvement was made in the beagles with early DMVD showed improvement with 7% of medium chain triglycerides.  However, there are no values of how much improvement nor to what extent said subjects have been improved.  Appellants has not established what is expected in order to establish that their formulations is unexpected improvement.  Therefore, unexpected results has not been established. Additionally, the instant claims are not commensurate in scope of asserted unexpected results.
Appellants argue that the Examiner has assembled a combination of references that requires at least protein, carbohydrates, fat, electrolytes, including specifically a high biological value protein, an amino acid solution, branch-chain amino acids, carnitine, etc.  Such a composition stands in sharp contrast with the present invention directed to medium chain triglycerides.  This argument has been fully considered but has not been found convincing.  Cotter teaches a method is provided for individuals 
Appellant argue that instant claim 18 is not taught in any of the cited references.  This argument has been fully considered but has not been found convincing.  Cotter teaches a cardiac formulation in Table II and III. And Kley teaches there are many different heart diseases in canine, which can have many different and accumulative aetiologies. Canine myxomatous mitral valve disease (MMVD) is the most common 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624    

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.